the appropriate vehicle for challenging orders resolving motions that seek
                to disqualify counsel, this writ petition is properly before this court.   Nev.
                Yellow Cab Corp. v. Eighth Judicial Dist. Court, 123 Nev. 44, 49, 152 P.3d
                737, 740 (2007).
                               An attorney in Nevada may be disqualified from representing
                a client adverse to a former client if (1) an attorney-client relationship
                existed, (2) the current and former matters are substantially related, and
                (3) the current representation is adverse to the former client.      Id. at 50,
                152 P.3d at 741. Petitioner and real party in interest Cynthia Vogl
                acknowledge that the first and third elements are met and only the second
                element is at issue. A current matter is substantially related to a former
                matter when, in light of the scope of the former representation, it would be
                reasonable to infer that the attorney acquired confidential information
                that is relevant to the issues raised in the current matter.    Id. at 52, 152
                P.3d at 742.
                               At the outset of the hearing on petitioner's motion to
                disqualify Prince, respondent District Court Judge Rob Bare disclosed to
                the parties that he had been involved in drafting the current version of
                NRPC 1.9, which governs an attorney's duties to his former clients. At the
                district court hearing and in the parties' briefs before this court, the
                parties generally agreed as to the scope of attorney Dennis Prince's former
                representation of petitioner; Prince represented petitioner in numerous
                cases from 2003 to 2010, including defending petitioner in cases similar to
                this one involving insurance bad-faith claims. The parties also agree that
                Prince did not acquire any confidential information specific to Vogl's claim,
                demands, or litigation. Petitioner argues that Prince acquired confidential
                knowledge of its inner workings and patterns and practices and that this


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                knowledge is relevant to Vogl's case. On behalf of Vogl, Prince argues that
                he acquired no particularized knowledge about petitioner's actions in
                Vogl's specific case, the current and former representations had only
                superficial similarities, and he otherwise gained only general knowledge
                about insurance industry practices and customs. The district court found
                that the information Prince acquired from petitioner was not substantially
                related to Vogl's specific case.
                             Having considered the parties' arguments and petitioner's
                appendix, we are not persuaded that the district court acted arbitrarily or
                capriciously when it denied petitioner's motion to disqualify Vogl's
                counsel.   Nev. Yellow Cab Corp.,     123 Nev. at 54, 152 P.3d at 743.
                Accordingly, we
                             ORDER the petition DENIED.



                                                              AAA
                                                            Parraguirr


                                                               Ck9.4
                                                            Cherry


                HARDESTY, J., dissenting:
                             I respectfully dissent. Prince formerly represented petitioner
                in various bad-faith insurance cases and it is reasonable to infer that
                Prince gained confidential information about petitioner's former patterns
                and practices in defending such cases and about the culture in which
                petitioner handled the underlying claims. In this case, on behalf of Vogl,
                Prince propounded broad discovery seeking documents from petitioner
                concerning various policies and procedures that were in place during the

SUPREME COURT
        OF
     NEVADA


(0) 1947A
time when Prince represented petitioner. In opposing petitioner's motion
for a protective order, Prince argued that such discovery was relevant and
necessary because "[t]he manner and culture in which [petitioner] handles
other similar claims is relevant to this case because such information goes
to show whether or not [petitioner] acted reasonably in         this case."
Through these discovery requests and his argument, Prince has rendered
the knowledge he gained in his former representation relevant to Vogl's
case. Thus, the current litigation is substantially related to Prince's
former representation of petitioner and Prince's disqualification was
required under NRPC 1.9. Nev. Yellow Cab Corp. v. Eighth Judicial Dist.
Court, 123 Nev. 44, 52, 152 P.3d 737, 742 (2007); Waid v. Eighth Judicial
Dist. Court, 121 Nev. 605, 610, 119 P.3d 1219, 1223 (2005). Any doubts
about what confidential information Prince may have gained and its
relevance to this case should be resolved in favor of disqualification. Nev.
Yellow Cab Corp., 123 Nev. at 53, 152 P.3d at 743. Accordingly, I would
grant the petition because petitioner demonstrated all of the factors
pertinent to disqualification. Id. at 50-52, 152 P.3d at 741-42. For these
reasons, I dissent.

                                                                         , J.
                                            Hardesty



cc: Hon. Rob Bare, District Judge
     Bremer Whyte Brown & O'Meara, LLP
     Prince & Keating, LLP
     Eighth District Court Clerk




                                     4